Citation Nr: 1314860	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  10-48 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in Muskogee, Oklahoma


THE ISSUE

Eligibility for Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to January 1973.  The claimant in this appeal is his son. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the June 2009 decision by the Department of Veterans Affairs (VA) Muskogee Education Center, located at the Muskogee, Oklahoma, Regional Office (RO), which denied the claim for DEA benefits. 

The record before the Board consists of a partial temporary paper claims file and an electronic file known as Virtual VA, both of which were reviewed by the Board.


FINDING OF FACT

In a September 2011 rating decision, the RO granted the claim under appeal and established eligibility for DEA benefits pursuant to 38 U.S.C. Chapter 35.  


CONCLUSION OF LAW

Because the September 2011 award of DEA benefits represents a full grant of the benefits sought on appeal, there remains no case or controversy over an issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2002); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary to a decision by the Secretary of Veterans Affairs under a law that affects the provision of benefits by the Secretary to veterans or their dependents or survivors are subject to review on appeal to the Secretary.  Decisions in such appeals are made by the Board of Veterans' Appeals.  38 U.S.C.A. § 511(a) (West 2002); 38 C.F.R. § 20.101(a)  (2012).  Id.  

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

Although the claimant perfected an appeal to the Board with respect to the denial of DEA benefits, such that a decision by the Board would be appropriate, in a rating decision dated in September 2011, and contained within the Veteran's electronic claims file, this claim was granted.  Moreover, there is no evidence available for review by the Board that the claimant has disagreed with the assigned effective date for the DEA award.

Under these circumstances, the Board finds that the only claim on appeal has been granted by the decision of a lower adjudicative body that fully resolved the Veteran's appeal.  The Veteran was notified of this fact at the time of the rating decision, as is evidenced by the September 2011 notice letter, also within the Veteran's electronic claims file.  The Board finds no information in the record that he has in any way disagreed with any RO determination with respect to the award.  Hence, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104 and 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal for eligibility for DEA benefits pursuant to 38 U.S.C.A. Chapter 35 must be dismissed.


ORDER

The appeal for eligibility for DEA benefits pursuant to 38 U.S.C.A. Chapter 35 is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


